Citation Nr: 0825121	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes including 
as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy including as secondary to herbicide exposure.

3.  Entitlement to service connection for paresthesias of the 
upper extremities.

4.  Entitlement to service connection for paresthesias of the 
lower extremities.

5.  Entitlement to service connection for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1970 and from April 1971 to 
December 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Albuquerque, New Mexico Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
in pertinent part denied service connection for diabetes, 
peripheral neuropathy and erectile dysfunction and a 
September 2004 decision, which denied service connection for 
paresthesias.  A Decision Review Officer (DRO) hearing was 
held at the RO in October 2005.  



FINDINGS OF FACT

1.  It is not shown that the veteran has diabetes.

2.  It is not shown that the veteran has peripheral 
neuropathy.

3.  It is reasonably shown that the veteran has paresthesias 
of the upper extremities, which first became manifest in 
service.

4.  Paresthesias of the lower extremities did not become 
manifest in service or for many years thereafter and are not 
shown to be related to service.

5.  Erectile dysfunction did not become manifest in service 
or for many years thereafter and are not shown to be related 
to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes including as secondary to herbicide exposure are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for 
peripheral neuropathy including as secondary to herbicide 
exposure are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for entitlement to service connection for 
paresthesias of the upper extremities are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  The criteria for entitlement to service connection for 
paresthesias of the lower extremities are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007). 

5.  The criteria for entitlement to service connection for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim for service connection for 
paresthesias.  A January 2005 letter from the RO explained 
what the evidence needed to show to substantiate the claims 
for service connection for diabetes, peripheral neuropathy 
and erectile dysfunction.  Both of these letters also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  A March 2006 
letter provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and the SOC and SSOCs and to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a number of VA examinations.   The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service medical records do not reveal any findings indicative 
of diabetes, erectile dysfunction, peripheral neuropathy or 
paresthesias.  On July 1978 separation examination endocrine, 
neurologic and genitourinary functioning were all found to be 
normal as was functioning of the upper and lower extremities.  
A later March 1982 medical examination also shows normal 
findings for all these areas.  

An August 1982 diagnostic summary from the Air Force Health 
Study noted that the veteran had undergone an extensive study 
including a general physical examination, a careful 
dermatologic examination and a thorough neurological 
examination, each done by a Board Certified Specialist in 
their respective field.  Azzospermia was noted secondary to 
vasectomy and creatine phosphokinase was high.  Apart from 
these observations, the results of the entire survey were 
within normal limits.  A diagnostic summary did note that the 
veteran reported numbness in the ulnar aspect of both hands 
and arms for the past 10 years.  August 1982 laboratory 
findings showed normal fasting blood glucose level.  August 
1985 neurological examination was within normal limits.  
August 1985 laboratory findings showed normal fasting blood 
glucose level and 2 hour blood glucose level and a negative 
finding on urine glucose testing.  A June 1987 neurological 
examination produced a finding of completely normal 
examination. June 1987 laboratory findings showed normal 
fasting blood glucose level and 2 hour blood glucose level 
and a negative finding on urine glucose testing.  A June 1987 
neurological examination produced a finding of completely 
normal examination.

A May 1990 report from the Air Force Health Study reveals 
that the veteran's current dioxin body burden was 16.65 parts 
per trillion (ppt).  There was no known relationship between 
health and dioxin body burdens of this magnitude.  Dioxin 
levels in persons not occupationally exposed were generally 
less than 10 ppt.   
  
December 1992 private laboratory findings showed normal 
fasting blood glucose level and 2 hour blood glucose level, a 
negative finding on urine glucose testing and a slightly 
elevated serum insulin level.  A December 1992 neurological 
examination produced a finding of completely normal 
examination.  June 1993 laboratory testing showed normal mean 
blood glucose and hemoglobin A1C findings.  October 1997 
laboratory findings show a normal fasting blood glucose level 
and 2 hr blood glucose level, and a slightly elevated serum 
insulin level.  The veteran was noted to have mild insulin 
resistance.  An October 1997 neurological examination 
produced a finding of completely normal examination.  A 
February 1998 laboratory finding showed blood glucose well 
within the normal range.  A March 2000 private medical record 
shows that the veteran shared some concerns regarding 
erectile difficulties.  He apparently had been through a 
thorough diagnostic work-up with an endocrinologist, which 
found no hormonal abnormalities nor infection.  

On July 2000 VA neurological examination the veteran reported 
that his only symptom was that he did not know the position 
of his foot, especially when he was driving.  When he placed 
his foot on the gas pedal and held it steady the actual 
motion of the car was acceleration or deceleration and he had 
no sensation in his foot that he was moving it.  He was not 
getting any treatment for this problem and did not describe 
paresthesias, dyesthesias or other sensory abnormalities.  
The symptom had been noted by both his wife and other family 
members and the examiner noted that it was difficult to 
assess which nerves were involved with this process.  
Physical examination was normal and the examiner noted that 
peripheral neuropathy was not detected.  The examiner also 
noted that the veteran had also reported that he was 
concerned that he may develop diabetes.  His family physician 
had reported that he had had increased resistance to insulin 
although he had not developed full-blown diabetes.  The 
veteran would check with his family physician regarding a 
glucose tolerance test. 

An October 2000 VA laboratory finding shows normal fasting 
blood glucose and negative urinary glucose.  An October 2000 
VA progress note shows that the veteran described himself as 
a "diet controlled diabetic."  A February 2001 VA progress 
note shows that the veteran complained of difficulty 
maintaining an erection since beginning simvastatin, 
lisinopril and terazosin.  

A November 2002 letter from the Air Force Health Study noted 
that the testing did show an abnormally high result on 2 hour 
insulin and 2 hour glucose testing.  

A 2002 summary of the neurology assessment from the Air Force 
Health Study highlighted by the veteran noted that the risks 
of abnormal reaction to pinprick and absent patellar reflex 
were increased in the high dioxin exposure category, 
providing some support for a relation between dioxin exposure 
and peripheral nerve function.  Similar findings were 
presented in an earlier 1997 report.  No relationship was 
noted at lower levels of exposure such as those incurred by 
the veteran. 

In a February 2003 letter, the veteran noted that it had been 
shown that he had developed a resistance to insulin.  

On April 2003 VA examination the pertinent diagnostic 
impression was insulin resistance.  The examiner noted that 
the while the veteran was in military service he was involved 
in a flight crew in Vietnam that regularly sprayed Agent 
Orange.  Consequently, he had been followed for twenty-two 
years by the Air Force Health Study to see what effects this 
may have had on his overall health.  The examiner also noted 
that the November 2002 examination was notable for a two hour 
insulin blood result of 72, whereas the normal reference 
range was 18 to 56, and that this abnormally high result was 
similar to a prior 1997 lab study, interpreted as showing 
insulin resistance.  The veteran had not been formally 
diagnosed with diabetes, however, and in fact he had fasting 
glucose of 85, which was in the normal range.  His physician 
examiners from the Air Force Health Study had felt that his 
high insulin level and insulin resistance meant that he was 
very vulnerable to development of full blown diabetes.  The 
examiner further noted that insulin resistance may have 
developed somewhere between 1992 and 1997.  

The veteran did not have any ketoacidosis but did report some 
hypoglycemic reaction characterized as feeling shaky and 
light-headed with abundant perspiration and feeling weak.  
The veteran stated that he had a hollow feeling inside his 
stomach and that he treated himself for these presumed 
hypoglycemic episodes with potato chips.  He had not had any 
restriction in his activities.  He walked a minimum of 
sixteen miles per week, played tennis two times a week and 
also played golf and did stretching.  He was not taking any 
oral hypoglycemics or insulin.  Physical examination showed 
that Cranial nerves II through XII appeared within normal 
limits.  Motor strength was 5/5 in the arms and legs.  
Sensation was intact in the feet to pin, light touch and 
position.  Sensation was also intact in the fingers and toes 
to pin and position.  The veteran indicated that he was able 
to achieve an erection but complained that he could not feel 
sensation in his penis.  The examiner found that given the 
normal blood sugar but abnormal insulin measurement, the only 
other test that was deemed appropriate would be a hemoglobin 
A1C.  The examiner ordered the test and the results were 
within the normal range. 

A March 2004 VA outpatient examination showed decreased 
sensation of both feet.   

On August 2004 VA psychological evaluation the veteran 
reported that he had severe peripheral neuropathy, penile 
erectile dysfunction and borderline diabetes.  

A September 2004 letter from the veteran's wife indicates 
that prior to going to Vietnam the veteran was healthy and 
that after he returned he had numerous health problems 
including early onset of diabetes, peripheral neuropathy and 
erectile dysfunction.  

On February 2005 VA examination the examiner noted that the 
veteran had been diagnosed as having insulin resistance.  The 
examiner noted that there had been a diagnosis of diabetes 
and no episodes of hypoglycemic reactions or ketoacidosis.  
The veteran was following a restricted diet and was told to 
regulate or restrict his activities.  The veteran did report 
paresthesias, pain and dyesthesia of both feet, both hands 
and the wrists and shoulder blades but there were no symptoms 
of diabetic neuropathy and no diabetes related skin, 
gastrointestinal or genitourinary symptoms.  Nor were there 
any other symptoms of diabetic complications.  The veteran 
also reported problems with impotence for the last 10 years.  
Physical examination of all extremities was normal and 
neurological examination showed only sensory loss in the legs 
and arms.  Laboratory testing was normal.  The examiner noted 
that the veteran could have been pre-diabetic with mild 
insulin resistance but there was no diabetes diagnosis yet.  
Thus, the examiner concluded that the veteran did not have 
type II diabetes.  

On February 2005 neurological examination the veteran 
reported gradual onset of peripheral neuropathy involving the 
upper and lower extremities in a stocking and glove fashion 
including his perineal area and penis.  He could get an 
erection and could have sex with ejaculation but reported no 
sensation.  He reported numbness and paresthesias of both 
hands and feet.  Physical examination showed decreased 
sensation of the feet and hands.  The diagnostic impression 
was peripheral neuropathy resulting in decreased manual 
dexterity and mild discomfort from numbness.  The examiner 
found that the peripheral neuropathy was not caused by or a 
result of Agent Orange Exposure or diabetes mellitus.  The 
examiner noted that the veteran had a gradually developing 
and progressive peripheral neuropathy, not a transient acute 
or subacute peripheral neuropathy that resolved within 2 
years after the veteran's exposure to Agent Orange.  Also, 
because the veteran did not have a diagnosis of diabetes 
mellitus, he could not have diabetic peripheral neuropathy.  
The examiner noted that EMG testing had been scheduled to 
determine if there was objective evidence to support the 
clinical findings of peripheral neuropathy.  Subsequent March 
2005 EMG testing was within normal limits.  The testing 
examiner could not identify any dysfunction of the peripheral 
nerves, plexus or radiculopathy to account for the veteran's 
symptoms.  There was no sign of spinal cord injury to suggest 
cord involvement as an etiology for the numbness from the 
waist down.  The diagnosis was paresthesias with no objective 
evidence for nerve dysfunction by electrodiagnostic testing.  

At his October 2005 DRO hearing the veteran noted that the 
August 1982 diagnostic summary from the Air Force Health 
Study indicated that the veteran had a history of numbness 
and tingling of his hands and arms for over 10 years.  He 
then contended that over the course of his time in service in 
Vietnam all parts of his body were exposed to herbicide and 
that this herbicide exposure had caused his 
paresthesias/peripheral neuropathy.  Additionally he 
contended that he had suffered from numbing and tingling of 
his hands, feet, legs, thighs and sexual organs since his 
return from Vietnam in 1969 and it had gotten to the point 
where he could not feel anything.  Further he argued that he 
should receive service connection for diabetes since he had 
been diagnosed as resistant to insulin and put on a special 
diet.  

An October 2005 VA progress note shows that the veteran 
reported that he had had neuropathy for the past 20 years.  
He specifically reported numbness in the arms, legs and feet 
and the examiner noted subjective decreased sensory 
functioning in the arms, legs and feet.  

A May 2006 neurology progress note shows a diagnostic 
impression of small fiber neuropathy.  The veteran reported 
having symptoms in his hands with less sensation as far back 
as the time he was in Vietnam.  This was followed by the 
medial aspects of his arms, which also occurred while still 
in country.  After returning home he experienced the same 
problem in his feet.  The sensory changes of the feet 
consisted of stinging and loss of sensation though there was 
no stinging in the upper extremities.  The hands and feet 
were cold.  There was loss of sensation in the perineum but 
not in the trunk.  Sexual function had been impaired with 
poor sensation and erectile dysfunction partially corrected 
by sildenafil.  Sensation to hot and cold had decreased.  
Physical examination showed no abnormalities and the 
diagnostic impression was small fiber peripheral neuropathy.  

A March 2007 VA progress note shows a finding of glucose 
intolerance with abnormal fasting glucose.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include 
diabetes) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Diabetes

The Court of Veteran's Appeals has held that in the absence 
of proof of current disability, there can be no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the instant case, the veteran has claimed service 
connection for diabetes.  The evidence of record does not 
establish that the veteran actually has diabetes, however.  
Instead, it shows that the veteran has some level of glucose 
intolerance/insulin resistance, which has not been 
objectively found to result in any disability (i.e. to result 
in any functional limitations).  Although the veteran may 
believe that he has diabetes, his allegations are not 
competent evidence of a medical diagnosis or nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
  
Also, inasmuch as the veteran may be claiming service 
connection for glucose intolerance/insulin resistance the 
evidence of record does not establish that the veteran's 
individual glucose intolerance/insulin resistance is related 
to his military service, including his exposure to Agent 
Orange, as there are no medical findings of record indicating 
any such relationship and glucose intolerance/insulin 
resistance was not noted in service or for many years 
thereafter.  Additionally, glucose intolerance/insulin 
resistance is not a condition for which presumptive service 
can be granted on the basis of Agent Orange exposure.  The 
Board hopes that the veteran will not subsequently develop 
diabetes.  If he does, however, he should reapply for service 
connection as it is already established that he served in 
Vietnam and was exposed to Agent Orange.

Given that it is not established that the veteran currently 
has diabetes and it is not established that glucose 
intolerance/insulin resistance results in any disability, or 
that such is related to service, the preponderance of the 
evidence is against this claim and it must be denied.

Peripheral Neuropathy

There are conflicting findings of record regarding whether 
the veteran has peripheral neuropathy.  The July 2000 VA 
examination did not find any peripheral neuropathy.  The 
February/March 2005 VA examination initially noted peripheral 
neuropathy based on the veteran's subjective report but then 
sought to confirm that diagnosis through EMG testing.  The 
EMG testing was within normal limits, however, and the 
testing examiner could not identify any dysfunction of the 
peripheral nerves, plexus or radiculopathy to account for the 
veteran's symptoms.  Subsequently, a May 2006 outpatient 
physician did diagnose the veteran as having small fiber 
peripheral neuropathy based on the veteran's subjective 
complaints.

Examining the evidence, the Board finds that the VA 
examinations, particularly the February 2005 VA examination 
with EMG testing, are entitled to more evidentiary weight.  
Unlike, the May 2006 findings, the February/March 2005 VA 
examination conducted actual medical testing to determine 
whether there was any objective nerve pathology.  Such 
testing was negative, indicating that there was no 
abnormality of functioning of the veteran's peripheral 
nerves.  In contrast, the May 2006 peripheral neuropathy 
diagnosis was simply based on the veteran's subjective 
complaints and was not confirmed by any objective medical 
testing.  Accordingly, the Board finds that the weight of the 
evidence is against a finding that the veteran actually has 
peripheral neuropathy.  As mentioned, above, in the absence 
of proof of current disability, there can be no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The preponderance of the evidence is against this 
claim and it must be denied.  

Paresthesias 

Although testing has not shown that the veteran has 
peripheral neuropathy, the Board must also consider whether 
the veteran could be granted service connection for his 
reported paresthesias.  The earliest evidence of record of 
paresthesia is from the August 1982 Air Force Health study 
report, which shows that the veteran reported a history of 
numbness and tingling of his hands and arms for over ten 
years.  This would date this symptomatology back to the 
veteran's time in service.  Given that the Board finds no 
reason not to find this initial report credible; given that 
the veteran is still reporting these symptoms and given that 
the veteran has been found on physical examination to have 
sensory loss in the arms and legs, the Board finds that 
service connection for paresthesias of the hands and arms is 
warranted.

The veteran has also claimed service connection for 
paresthesias of the lower extremities.  Unlike the 
paresthesias of the upper extremities, however, the record 
does not show any complaints for this symptomatology prior to 
2000.  The veteran did not complain of such symptoms in 
service nor did he complain about them during the 1982 Air 
Force health study.  Also, there is no other medical evidence 
of record, which links these symptoms to the veteran's 
service.  Additionally, although the veteran may believe that 
his lower extremity paresthesias are related to service, as a 
layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Although the veteran reported that he actually had the lower 
extremity symptoms after his return from Vietnam in 1969 and 
that the symptoms continued from that point, the Board does 
not find this report credible.  Clearly, the veteran would 
have had ample opportunity to report these problems to 
medical personnel, including during the 1982 health study 
when he reported the problems with the upper extremities.  No 
such reports were made.  Accordingly, the evidence of record 
does not establish any problems with paresthesia of the lower 
extremities until 2000.  A lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Given the lack of evidence of 
lower extremity paresthesias prior to 2000 and the lack of 
any specific medical finding relating the lower extremity 
paresthesias to service, service connection for lower 
extremity paresthesias is not warranted.   

Erectile dysfunction

Similar to the veteran's lower extremity paresthesias, the 
evidence of record does not establish any findings or 
complaints of erectile dysfunction until many years after 
service.  There is no evidence of erectile problems in the 
service treatment records and at the February 2005 VA 
examination the veteran reported that he had had problems 
with impotence only dating back 10 years (i.e. to 
approximately 1995).  Also, there is no medical evidence of 
record that specifically links the veteran's current erectile 
dysfunction to service and the veteran, as a layperson is not 
competent to provide an opinion on such a relationship.  See 
Espiritu, 2 Vet. App. 492, 494 (1992).    Although the 
veteran did later indicate at his October 2005 DRO hearing 
that he actually had problems with erectile sensation dating 
back to service, the Board does not find this report 
credible.  As mentioned above, the veteran had ample 
opportunity to report such symptomatology, including the 
specific opportunity to report it when he reported the 
problems with upper extremity sensation in 1982.  As no such 
reports were made, the Board does not find his more current 
allegation that his erectile dysfunction dates back to 
service credible.  Given the lack of evidence of erectile 
dysfunction prior to 1995 and the lack of any specific 
medical finding relating the erectile dysfunction to service, 
service connection for erectile dysfunction is not warranted.   




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes including as 
secondary to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy 
including as secondary to herbicide exposure is denied.

Entitlement to service connection for paresthesia of the 
upper extremities is granted.

Entitlement to service connection for paresthesia of the 
lower extremities is denied.

Entitlement to service connection for erectile dysfunction is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


